Digitally signed by
                                                                            Reporter of
                                                                            Decisions
                           Illinois Official Reports                        Reason: I attest to
                                                                            the accuracy and
                                                                            integrity of this
                                                                            document
                                   Appellate Court                          Date: 2019.08.12
                                                                            14:52:24 -05'00'




                      People v. Parker, 2019 IL App (3d) 160455



Appellate Court        THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                DEANTHONY TERRANCE PARKER, Defendant-Appellant.



District & No.         Third District
                       Docket No. 3-16-0455



Rule 23 order filed    June 4, 2019
Motion to
publish allowed        June 14, 2019
Opinion filed          June 14, 2019



Decision Under         Appeal from the Circuit Court of Rock Island County, No. 14-CF-827;
Review                 the Hon. Walter D. Braud, Judge, presiding.



Judgment               Affirmed.


Counsel on             James E. Chadd, Patricia Mysza, and Jonathan Pilsner, of State
Appeal                 Appellate Defender’s Office, of Chicago, for appellant.

                       John L. McGehee, State’s Attorney, of Rock Island (Patrick Delfino,
                       Thomas D. Arado, and Mark A. Austill, of State’s Attorneys Appellate
                       Prosecutor’s Office, of counsel), for the People.
     Panel                     JUSTICE CARTER delivered the judgment of the court, with opinion
                               Presiding Justice Schmidt and Justice O’Brien concurred in the
                               judgment and opinion.


                                               OPINION

¶1        Defendant, Deanthony Terrance Parker, appeals following his conviction for robbery. He
      raises numerous contentions of error relating to his trial and sentencing. We affirm.

¶2                                           I. BACKGROUND
¶3        The State charged defendant with one count of armed robbery (720 ILCS 5/18-2(a)(1)
      (West 2014)). The charging instrument alleged that defendant, while armed with a knife and
      threatening the imminent use of force, took jewelry and $1400 from Corrina Shaffer.
¶4        Defendant filed a motion in limine requesting that the court bar the State from introducing
      evidence relating to, inter alia, defendant’s prior criminal record. In the same motion,
      defendant also sought to bar the introduction of “[a]ny fingerprint evidence[,] as the testimony
      by the State’s witness[es] regarding this evidence will lead to comments, discussions or
      inferences of Defendant’s prior criminal history or arrest record.”
¶5        The court considered defendant’s motion prior to trial. First, the parties agreed that the
      State would introduce evidence of three prior convictions for impeachment purposes only if
      defendant elected to testify at trial. On the topic of the fingerprint evidence, defense counsel
      relayed to the court an agreement between he and the State:
                   “I talked with [the prosecutor] a little bit about this yesterday. I think he’s in
              agreement, if Your Honor allows all the fingerprint evidence in, that we have to tip-toe
              kind of carefully around some of the issues. My understanding is that Rock Island
              police officer Mr. Alderson that got the fingerprints analysis, first runs it through the
              AFIS, or their local computer system has a hit. I don’t want that mentioned, because
              that indicates that his fingerprints are in the system already, thus being arrested or
              charged with—”
      The court interjected, stating: “All right. The fingerprints will be admitted. State will be
      careful.” The State explained that its witness would not discuss the computer match or mention
      the date on which the known prints had been collected. The court concluded: “[The
      fingerprints] will be admitted, but the jury will not be advised that they—that the source of the
      fingerprints was from the police database.”
¶6        At trial, Shaffer testified that she and her friend, Shanice, went to a number of bars or clubs
      on the evening of September 26, 2014. At one point, Shaffer and Shanice met Shanice’s friend,
      Zach, and defendant. Shaffer identified defendant in court. The four remained at a club until 3
      a.m., at which time they decided to go to Zach’s house to smoke marijuana. Defendant rode in
      Shaffer’s car while Shanice drove with Zach. The plan had been for Shaffer to follow Zach to
      his house. However, Zach and Shanice were pulled over by the police almost immediately.
      After briefly waiting at a gas station, Shaffer decided to return to her house with defendant.
¶7        After arriving at Shaffer’s house, Shaffer and defendant sat in her living room and talked.
      Shaffer testified that they also drank wine and smoked marijuana. During that time, Shaffer

                                                   -2-
       also made a number of phone calls in an effort to find Shanice to determine how she could help
       her. Shaffer eventually learned that Shanice’s bond would be $200. Shaffer went upstairs to
       retrieve the money while defendant spoke to Zach on the phone. When Shaffer returned to the
       living room, she and defendant decided they would go to the police station together.
¶8         Shaffer described what happened next: “I stood up, and that is when [defendant] blind-
       sided me and punched me in the face.” Defendant then demanded that she show him where her
       safe was, as well as “all the pounds of weed.” Shaffer testified that she did not have a safe nor
       did she have pounds of marijuana. Defendant produced a box cutter and threatened to cut or
       rape Shaffer.
¶9         Defendant and Shaffer went upstairs, where he instructed her to pack her shoes and purses
       into bags. Defendant also put jewelry from Shaffer’s jewelry box into his pockets. Shaffer
       recounted the jewelry that was taken: “a diamond Rolex, a Movado watch, a Michael Kors
       watch, a custom-made Johnny Dang diamond watch, a diamond pendant.” Defendant also took
       Shaffer’s cell phone and the keys to her car. Defendant forced Shaffer to take the bags of stolen
       items to the car. Shaffer put the bags in the trunk. As defendant turned to reenter the house,
       Shaffer ran away. When she arrived at a gas station half a block away, the cashier called 911.
       Police officers arrived in 5 to 10 minutes.
¶ 10       Shaffer testified that the only stolen item recovered by police was the Johnny Dang watch.
       She identified People’s exhibit No. 4 as that watch. She identified People’s exhibit No. 8 as
       the box that held that watch. Shaffer also identified People’s exhibit No. 17 as a photograph of
       her living room after her encounter with defendant. She identified a wine glass sitting on an
       ottoman in the photograph as the one used by defendant. Shaffer testified that she had recently
       washed the wine glass before giving it to defendant. Shaffer also testified that her cell phone
       had service through T-Mobile and that the phone was registered to her grandmother, Marilyn
       Hoffman.
¶ 11       Rock Island police officer Luke Serra was dispatched to Shaffer’s residence at
       approximately 5 a.m. Shaffer had been transported by another officer back to her home. Serra
       observed bruising and swelling around Shaffer’s left eye, in addition to some dried blood. Serra
       asked if the person who had robbed her had touched anything in the house. Shaffer pointed out
       the wine glass on the ottoman. Serra took a series of latent prints from the wine glass,
       preserving them on a fingerprint evidence card.
¶ 12       Shannon Kizer of the Rock Island Police Department testified that he was responsible for
       obtaining fingerprints. Kizer was shown People’s exhibit No. 1, a card showing 10 fingerprints,
       labeled with defendant’s name. The following colloquy ensued:
                   “[PROSECUTOR]: *** what is People’s Exhibit No. 1?
                   [KIZER]: Fingerprints, Deanthony Parker.
                   Q. And did you obtain those fingerprints?
                   A. I don’t know.
                   Q. Are they associated with [defendant]?
                   A. Yes.
                   Q. Are they [defendant’s] fingerprints?
                   A. Yes.”
       Defense counsel objected to the admission of exhibit No. 1 into evidence, arguing that Kizer
       could not say if he personally gathered the fingerprints and that Kizer likely only testified that

                                                   -3-
       the fingerprints were defendant’s because the exhibit itself stated as much. The court did not
       rule on the objection, instead suggesting that defense counsel could cross-examine Kizer at the
       conclusion of the State’s questioning.
¶ 13       The State next asked Kizer to view People’s exhibit No. 1a. That exhibit was a Rock Island
       County booking report dated August 3, 2014. The booking report, which lists 12 “prior
       bookings,” shows Kizer as the “Fingerprint Officer.” It also has a photograph of an African-
       American male. The State asked Kizer only if the information on exhibit No. 1a was
       “associated with the fingerprint card, People’s 1.” Kizer agreed. The State then asked if the
       exhibit contained a photograph and if that photograph was of defendant. Kizer responded
       affirmatively.
¶ 14       On cross-examination, defense counsel asked Kizer a number of questions relating to the
       procedures he employed in obtaining fingerprints as part of the booking process. Counsel asked
       Kizer if defendant’s fingerprints had been scanned by a computer, and Kizer responded that
       they had.
¶ 15       Eugenio Barrera of the Rock Island Police Department testified that he went to Tony’s
       Pawn Shop in the course of his investigation. The owner of the pawn shop showed Barrera a
       photograph of a watch that someone had attempted to pawn. The owner provided Barrera with
       a description of the individual’s car, the license plate number, and surveillance footage. Barrera
       testified that the individual who had attempted to pawn the watch was Joswa Lewis.
¶ 16       On October 6, 2014, Barrera confronted Lewis, telling him that the watch was stolen
       property. Lewis denied taking any part in a robbery. He told Barrera that he had purchased the
       watch from a man at a car wash. Lewis went into the residence at 1120 19½th Avenue, retrieved
       the watch, and gave it to Barrera. Barrera testified that the residence belonged to Pearline
       Morrow, Lewis’s grandmother-in-law. Barrera identified exhibit No. 4 as the watch that Lewis
       gave to him.
¶ 17       Following Barrera’s testimony, the State moved to admit exhibit Nos. 1 and 1a. Defense
       counsel objected, again arguing that Kizer had no personal recollection of taking the
       fingerprints. The court admitted the exhibits but noted that they would not go to the jury.
¶ 18       Garrett Alderson testified that he was a criminalist with the Rock Island Police Department,
       responsible for, inter alia, comparative fingerprint analysis. After a series of preliminary
       questions about his qualifications and training, the State submitted Alderson as an expert. Over
       the defense’s objection, the court found Alderson qualified as an expert in the field of
       fingerprints.
¶ 19       Alderson testified that he compared the known prints found on exhibit No. 1 to the latent
       prints recovered by Serra at Shaffer’s home. He concluded that the latent fingerprints were left
       by the same person who provided the fingerprints in exhibit No. 1. Alderson testified that the
       fingerprints matched on approximately 20 points, which he considered a high quality match
       for a latent print. He estimated that most of the latent prints he examined have between 6 and
       10 usable points.
¶ 20       Timothy Doty testified that he was an evidence technician with the Bettendorf Police
       Department. Doty explained his duties as an evidence technician, the following exchange
       occurred:
                    “[THE STATE]: Do you have any training in fingerprint identification?
                    [DOTY]: Yes, I do.

                                                   -4-
                    [THE STATE]: And what was that training?
                    THE COURT: Is there a question about the qualification of this witness?
                    [DEFENSE COUNSEL]: I’d object. I’m not sure he’s gone through the proper
                foundation yet, Your Honor.
                    THE COURT: Well he’s a listed witness, and that has to be taken care of before we
                get here. Is there a question about his qualifications?
                    [DEFENSE COUNSEL]: I’ve just—I haven’t been provided any of his
                qualifications, Your Honor. I would assume [the State] is going to go through the usual
                battery of questions here to—
                    THE COURT: Well, a pretrial order is to prevent us from spending time going
                through things where we already know what the result is going to be, and this is one of
                those situations. You’re going to offer this witness as an expert?
                    [THE STATE]: One question.
                    *** Have you been qualified as an expert before in the area of fingerprint
                identification?
                    [DOTY]: Yes, I have.
                    [DEFENSE COUNSEL]: I’ll object for the record, Your Honor.
                    THE COURT: Very good.”
       Doty then testified that he also compared the latent prints collected by Serra with those found
       in exhibit No. 1. Like Alderson, Doty concluded that those fingerprints matched.
¶ 21       On cross-examination, Doty testified that he has worked with Alderson for 2½ years. In
       that time, he had conducted approximately 100 fingerprint comparisons brought to him by
       Alderson. Doty’s job was to determine whether Alderson’s conclusions were correct. Doty also
       testified that he had completed 240 hours of classroom work in fingerprint analysis, as well as
       16 hours of training through the Federal Bureau of Investigations (FBI). He had 14 years of
       experience in gathering latent fingerprints.
¶ 22       Brett Buchen of the Rock Island Police Department testified that he spoke to Shaffer on
       September 29, 2014, two days after the incident. Buchen recounted that Shaffer had previously
       described her assailant as a black male wearing a black shirt with an Adidas logo on it. Buchen
       showed Shaffer an array of six photographs. When she was shown the photograph of
       defendant, fourth in the array, Shaffer told Buchen, “ ‘I’m almost certain that’s him.’ ” Buchen
       clarified on cross-examination that he included defendant’s photograph in the array because
       defendant was, at that point, as suspect in the investigation. He also testified that Pearline
       Morrow was defendant’s aunt.
¶ 23       Buchen testified that, at a later date, he obtained an arrest warrant for defendant and a
       search warrant for the residence at 1120 19½th Avenue, the same residence from which Lewis
       had retrieved the Johnny Dang watch for Barrera. The warrants were executed on October 9,
       2014. Defendant was found in the basement of that residence and arrested. Two or three people
       were in the basement with defendant; Lewis was not among them. Buchen testified that in the
       basement officers found a Johnny Dang jewelry box, a black T-shirt with an Adidas logo, and
       a broken SIM card. The jewelry box was labeled at trial as exhibit No. 8.




                                                  -5-
¶ 24       Ronald Witt, a trial specialist with T-Mobile, testified that he examined the broken SIM
       card found at 1120 19½th Avenue. He explained that a SIM card is a chip inside a cell phone
       that stores all the data. Witt testified that the SIM card was registered to Marilyn Hoffman.
¶ 25       In closing argument, the prosecutor, after summarizing the evidence, broached the subject
       of the fingerprints. He referred to a high-profile European case that involved an incorrect
       fingerprint identification. Defense counsel had referenced that same case in his cross-
       examinations of Alderson and Doty. The prosecutor pointed out that the false identification in
       that case had been discovered when a second fingerprint expert came forward and pointed it
       out. He continued:
                    “If you want to prove that something’s wrong—And the defendant doesn’t have to
               prove anything. I mean, don’t get me wrong here. I’m not saying that they’ve got to
               prove something, but if they want to get up—they want to say he’s wrong, provide
               some evidence. You don’t just get up and say: [‘]Well, somebody at one time in the
               history of the world that does this made a mistake, so, therefore, it’s gone. Can’t trust
               it at all.[’] Or, as in the Madrid bombing, you could find an expert that says: [‘]You
               know what? Alderson and Doty are wrong. They don’t know what they’re talking
               about.[’] He isn’t here. Like I said, don’t think they have to prove that—prove that, but
               if you want to get up here and say it, you should be able to prove it.”
¶ 26       Defense counsel, in his argument, noted that police had declined to test for further forensic
       evidence, such as DNA or fingerprints from other surfaces. In reference to “the State’s two
       expert witnesses,” counsel also argued that fingerprint analyses can be incorrect, as was the
       case in the Madrid bombing.
¶ 27       In rebuttal, the prosecutor took exception to the suggestion that police should have tested
       more forensic evidence. He began his comments: “36 years of this. Blame the victim. Try the
       cops. Blame the victim. Try the cops. *** About two-thirds of what [defense counsel] talked
       about, if he really wanted it done, he could have done it.” The prosecutor continued on that
       subject for much of the rebuttal, pointing out the impracticality of conducting testing on the
       scale suggested by defense counsel and repeatedly offering that defendant was free to test any
       evidence himself. He also pointed out the inconsistency in defense counsel arguing that
       fingerprints were unreliable evidence while also arguing that the police should have searched
       for more fingerprints.
¶ 28       During deliberation, the jury sent a written question to the court. It read: “When was the
       known print obtained? Is it before or after she identified him in the lineup?” Defense counsel
       pointed out that the State had been intentionally vague about the acquisition of the known print
       because it was taken from one of defendant’s prior arrests. He also suggested that the jury may
       have actually been referring to the latent print taken from the wine glass. The court brought
       the jury in to discuss the question. The foreperson clarified that there was no confusion
       regarding the difference between known and latent prints. The jury was then sent out once
       again.
¶ 29       The State informed the court that the fingerprint had originally been taken from defendant
       on August 3, 2014. Alderson had obtained that known fingerprint for comparison purposes on
       September 29, 2014. The State noted that to tell the jury that the Rock Island Police Department
       had obtained the fingerprint in early August would imply that defendant had been previously
       arrested. Defense counsel suggested that “the delicate way to do it” would be for the court to


                                                   -6-
       tell the jury that “Garrett Alderson *** obtained the known print on September 29.” The court
       opined that such an answer would only further confuse the jury.
¶ 30        The court pointed out that the fingerprints were “clearly there before the photo array.”
       Defense counsel agreed, adding: “And I—I just want to stay clear of when the known was
       rolled, that was before any of this happened. That’s the danger zone.” The State then suggested
       the following answer: “When Detective Buchen placed the defendant’s photograph in the
       photo array, he had been told there was a fingerprint match.” The court and the State refined
       that answer over the course of two pages of record, uninterrupted by defense counsel. Later,
       defense counsel interjected: “Your Honor, I guess, in reflecting on this, I’m concerned about
       the word ‘matched them’ ***. So, maybe if we just say that he had in his possession the known
       prints and latent prints before Detective Buchen presented it.” The State agreed.
¶ 31        The court then suggested the following answer: “The known prints of the defendant were
       obtained and in possession of the Rock Island Police Department before the victim identified
       the defendant in the lineup. Now, that’s a simple way of saying it.” Defense counsel replied:
       “Yes, let’s—If that’s the way you’re going to say it, Your Honor, that’s—that’s.” The court
       cut off defense counsel to bring the jury in and read that answer.
¶ 32        The jury found defendant guilty of the lesser included offense of simple robbery. Defendant
       subsequently filed a motion for a new trial in which he argued, inter alia, that the court had
       erred in answering the jury’s question, the State had failed to lay a foundation for Doty’s
       testimony, and the State had shifted the burden of proof in closing arguments by suggesting
       defendant could have tested various pieces of evidence for DNA or fingerprints.
¶ 33        The court heard defendant’s motion just prior to his sentencing hearing. In arguing his
       motion, defense counsel contended that the court should have answered the jury’s question
       only by stating that the jury was asking for a fact not in evidence. The court asked defense
       counsel if everyone had agreed on the answer to the question. Defense counsel replied: “Your
       Honor, we did. I agreed ultimately.” The court denied the motion in full.
¶ 34        Defendant’s sentencing hearing concerned his robbery conviction, as well as a separate
       conviction for unlawful possession of weapon by a felon (UPWF), not at issue in this appeal.
       A presentence investigation report (PSI) was prepared for the sentencing hearing. The PSI
       showed that defendant had 14 prior criminal convictions, including felony convictions for mob
       action, reckless discharge of a firearm, attempted home invasion, and aggravated battery with
       great bodily harm. His misdemeanor convictions included multiple domestic violence
       incidents and multiple occasions of resisting or fleeing from a peace officer.
¶ 35        The court observed that defendant had “a terrible record, *** filled with violence from time
       to time,” and that the violence had been consistent throughout his life. The court found that
       defendant was “very likely to offend” again in the future. The court continued: “You have a
       bad past history, criminal. These circumstances will almost guarantee to be occurring again, at
       least in my opinion. You would not be able to make it on a period of probation. I have an
       obligation to protect the public and deter others.” The court sentenced defendant to a term of
       12 years’ imprisonment on the UPWF charge, commenting: “I just can’t find room to get you
       under twelve years because you are such a high risk offender. *** [T]he sooner I put you out
       on the street, the sooner I’m going to put the people on the street at risk.”
¶ 36        Turning to the robbery conviction, the court stated immediately, “It will be consecutive to
       the twelve years.” The court observed that defendant would be “a much older person” by the
       time his sentences expired and sentenced him to a term of six years’ imprisonment for the

                                                   -7-
       robbery.

¶ 37                                          II. ANALYSIS
¶ 38       On appeal, defendant argues that the circuit court abused its discretion by allowing the jury
       to consider the fingerprint evidence. He also argues that the court erred by answering the jury’s
       question “with evidence which was never testified to.” Next, defendant argues that the State
       improperly shifted the burden of proof in closing arguments. Finally, he argues that the court
       erred in imposing consecutive sentences. We address each argument in turn.

¶ 39                                      A. Fingerprint Evidence
¶ 40       Defendant raises two contentions of error with respect to the admission of fingerprint
       evidence at trial. First, he argues that the State failed to lay a proper foundation establishing
       that the fingerprints located on exhibit No. 1 were, in fact, those of defendant. Second, he
       argues that the court erred in allowing Doty to offer expert conclusions where the State failed
       to establish his qualifications and training.

¶ 41                                       1. People’s Exhibit No. 1
¶ 42       At trial, Alderson testified that the known fingerprints on exhibit No. 1 matched those
       extracted by Serra from the wine glass in Shaffer’s home. It was Kizer who testified that the
       fingerprints on exhibit No. 1 belonged to defendant. Defendant challenges this testimony,
       arguing that no foundation for Kizer’s knowledge of that fact was ever presented to the jury.
¶ 43       Initially, we note that defendant failed to properly preserve this issue by raising it in his
       posttrial motion. He also does not argue on appeal that we should conduct plain error review.
       The State, however, does not assert that defendant has forfeited the issue. Because forfeiture
       is akin to an affirmative defense that must be raised by the appellee, the forfeiture argument
       itself is forfeited. People v. Blair, 215 Ill. 2d 427, 442 (2005). We will address the issue on its
       merits. Id.; People v. Beachem, 229 Ill. 2d 237, 241 n.2 (2008).
¶ 44       Illinois Rule of Evidence 103(d) (eff. Oct. 15, 2015) states: “In jury cases, proceedings
       shall be conducted, to the extent practicable, so as to prevent inadmissible evidence from being
       suggested to the jury by any means ***.” Similarly, Rule 104(c) dictates: “Hearings on the
       admissibility of confessions shall in all cases be conducted out of the hearing of the jury.
       Hearings on other preliminary matters shall be so conducted when the interests of justice
       require, or when an accused is a witness and so requests.” Ill. R. Evid. 104(c) (eff. Jan. 1,
       2011). Finally, and most broadly, Rule 104(a) dictates “[p]reliminary questions concerning
       *** the admissibility of evidence shall be determined by the court.” Ill. R. Evid. 104(a) (eff.
       Jan. 1, 2011).
¶ 45       At trial, Kizer testified that the known fingerprints in exhibit No. 1 belonged to defendant.
       When he was asked if he obtained those fingerprints from defendant, Kizer stated that he did
       not know. This was insufficient to show that Kizer knew the fingerprints on exhibit No. 1
       belonged to defendant. Defendant’s argument, however, presupposes that the State was
       obligated to provide such a foundation at trial. The rules of evidence clearly show that this is
       not the case.
¶ 46       Foundation “is ‘evidence or testimony that establishes the admissibility of other
       evidence.’ ” People v. Bush, 214 Ill. 2d 318, 333 (2005) (quoting Black’s Law Dictionary 682

                                                    -8-
       (8th ed. 2004)). As a condition for admissibility, the question of proper foundation is one to be
       determined by the court, rather than the jury. See Ill. R. Evid. 104(a) (eff. Jan. 1, 2011). Rules
       103(d) and 104(c) make clear that the court is free to make this determination outside of the
       hearing of the jury. See also Michael H. Graham, Handbook of Illinois Evidence § 104.1 (2018
       ed.) (“[P]reliminary questions of fact as conditions precedent to admissibility or competency
       are generally decided by the court.”).
¶ 47       Indeed, the present case illustrates the benefit of making such determinations prior to trial.
       The State had identified the fingerprints found in Shaffer’s home as those of defendant. This
       identification was made by comparing, and matching, those latent fingerprints with the known
       fingerprints of defendant. Conveying this information to the jury necessarily required the
       introduction of the known fingerprints into evidence. The foundation for those fingerprints
       presented a challenge; testimony that the Rock Island Police Department had collected those
       fingerprints on the occasion of a prior, unrelated arrest of defendant would be prejudicial.
       Conducting an admissibility hearing prior to trial avoided that problem.
¶ 48       At the pretrial discussion of the fingerprint evidence, defense counsel explained to the court
       an agreement between himself and the State that if the fingerprints were admitted to the
       evidence, the State would “tip-toe” around the question of where the known fingerprints came
       from. Counsel explained that the known fingerprints were retrieved when the latent prints were
       run through the Rock Island Police Department computer system, and a “hit” had come up.
       The State had evidence, exhibit No. 1a, showing that the fingerprints were, in fact, taken by
       the Rock Island Police Department. The court concurred in the agreement between the parties
       and ruled that the fingerprints would be admitted into evidence, with the caveat that the State
       should not discuss their source. 1 We cannot say that this judgment constituted an abuse of
       discretion. See People v. Becker, 239 Ill. 2d 215, 234 (2010).
¶ 49       Defendant argues that “it was not impossible” for the State to introduce the fingerprint card
       into evidence by laying a proper foundation at trial. In support of this contention, he cites to
       People v. Rhodes, 81 Ill. App. 3d 339 (1980), as an example of the technique the State could
       have employed. In that case, a technician with the East St. Louis Police Department testified
       that she had personally fingerprinted the defendant and created the fingerprint card in question.
       Id. at 343. On redirect, the technician testified that she specifically remembered the defendant
       because “she had seen him under arrest four or five times.” Id.
¶ 50       First, it is difficult to discern how this procedure would have been acceptable to defendant
       in this case. Defense counsel made clear that no reference to defendant’s prior record should
       be made. The testimony of a technician or booking officer of a police department that they
       personally took defendant’s fingerprints would surely have been objectionable to defendant.
       More importantly, the admission of evidence is a matter within the sound discretion of the
       circuit court. Becker, 239 Ill. 2d at 234. That similar evidence has been admitted through
       different procedures in other cases is not demonstrative of any error in the instant case. As we
       have pointed out, the method employed by the court in this case better protected defendant
       from a prejudicial in-court reference to his prior record than did the method in Rhodes. Indeed,

           1
             Notably, counsel never asserted that the State did not have a proper foundation for the admission
       of the known fingerprints, only that the State needed to avoid mentioning that foundation. No objection
       relating to foundation was raised until trial, after the court had already ruled that the fingerprints would
       be admitted.

                                                        -9-
       it would have been well within the court’s discretion to determine that an oblique reference to
       the Rock Island Police Department’s prior possession of defendant’s fingerprints was not more
       prejudicial than probative. See, e.g., People v. Maldonado, 402 Ill. App. 3d 411, 425 (2010)
       (finding no abuse of discretion where forensic examiner testified that she requested the
       defendant’s fingerprint card from the “Bureau of Identification”).

¶ 51                                        2. Expert Testimony
¶ 52       The State called Doty as a second fingerprint analysis expert, in order to corroborate
       Alderson’s testimony regarding the fingerprint match. As the State began to lay the foundation
       for Doty’s qualification as an expert, the court cut off questioning. The court asked if there was
       any question as to Doty’s qualifications, then stated that such questioning should have been
       completed prior to trial. Over defense counsel’s objection, the court found Doty qualified as
       an expert.
¶ 53       Evidence relating to fingerprint analysis must be presented through the testimony of an
       expert. People v. Negron, 2012 IL App (1st) 101194, ¶ 34. Where such testimony is to be
       presented, the witness must be “qualified as an expert by knowledge, skill, experience, training,
       or education.” Ill. R. Evid. 702 (eff. Jan. 1, 2011). The decision as to whether a purported
       expert is indeed qualified to testify on a certain subject is a matter within the circuit court’s
       sound discretion. People v. Einstein, 106 Ill. App. 3d 526, 534 (1982).
¶ 54       The State on appeal does not dispute that the court abused its discretion when it prevented
       the State from establishing Doty’s qualifications as an expert. There is no rule or statute
       mandating that such a foundation be established prior to trial, or that a witness be ruled
       qualified in a pretrial order. The court’s interjection is even more puzzling considering that it
       had allowed the State to lay a proper foundation for Alderson to qualify as an expert in the
       same field. The only information elicited by the State prior to the court’s declaration that Doty
       was qualified was that Doty had previously been qualified as an expert in fingerprint
       identification. The court’s actions here were arbitrary, fanciful, and unreasonable. See, e.g.,
       People v. Anderson, 367 Ill. App. 3d 653, 664 (2006) (defining abuse of discretion).
¶ 55       Nevertheless, we find that the court’s error in admitting unqualified expert testimony was
       immediately cured when defense counsel elicited Doty’s qualifications on cross-examination.
       Doty testified that he had conducted approximately 100 fingerprint comparisons with Alderson
       alone, over the course of the prior 2½ years. He testified that he had completed 240 hours of
       classroom work in fingerprint analysis and 16 hours of training through the FBI. Doty’s
       qualifications as an expert were thus adduced at trial 2—if not at the correct moment—and
       defendant could not have suffered any prejudice as a result of the court’s premature ruling.
¶ 56       In reaching this conclusion, we reject defendant’s pragmatic argument. Defendant contends
       that once the court found Doty qualified as an expert, defense counsel “was left with no choice
       but to pick up the pieces and keep challenging the State’s case. That included challenging
       Doty’s credentials and expertise.” He continues: “[C]ounsel could either try and challenge that
       expertise on cross-examination as he was required to do as [defendant’s] advocate, or keep
       sheathed a key sword by which to attack the State’s case.”


          2
           Defendant, who makes no reference in his initial brief to Doty’s cross-examination testimony,
       does not raise an argument that Doty was in fact unqualified.

                                                   - 10 -
¶ 57       This argument is unavailing. Defense counsel remained free to choose his own trial
       strategy. Despite defendant’s protestations on appeal, defense counsel never did actually
       challenge Doty’s expertise. He merely elicited Doty’s qualifications from him. Defense
       counsel’s closing argument contained no reference to Doty’s qualifications or a purported lack
       thereof. In fact, defense counsel referred to Doty as an expert. Defense counsel could just as
       easily have refrained from asking Doty about his qualifications, then argued to the jury that
       they had not heard any evidence that Doty was qualified to analyze fingerprints. Defense
       counsel instead made the strategic choice to question Doty regarding his qualifications and, in
       the process, cured the court’s earlier error.

¶ 58                                           B. Jury Question
¶ 59       Defendant next argues that “the court erred when it answered a jury question with a fact
       that had not been testified to at trial.” The State contends that defense counsel did not object
       to the court’s answer and, in fact, acquiesced in that answer. Defendant, in his reply, insists
       that defense counsel “push[ed] back on the State’s insistence” that the court answer the
       question. He maintains that defense counsel “made his objections known throughout the
       record” and “protested valiantly.”
¶ 60       Defendant’s characterization of defense counsel’s actions is unsupported by the record. At
       no point during the lengthy discussion regarding the jury’s question did defense counsel raise
       an explicit objection. Defense counsel participated significantly in the formulation of the
       court’s answer, indicating at times that he did not want the court to convey the actual date on
       which the known fingerprints were taken and did not want the court to refer to any “match” of
       fingerprints. But at no point did defense counsel ever suggest that the court should simply not
       answer the question. In fact, defense counsel offered his own answer to the question, proposing
       that the court tell the jury the known prints were in the possession of the police prior to the
       photographic array. See supra ¶ 31. The court’s eventual answer paid heed to defense counsel’s
       concerns, as it made no reference to the date of fingerprinting and did not use the word
       “match.” When the court suggested that answer, defense counsel seemed to acquiesce. 3
¶ 61       In order to preserve an issue for appellate review, a defendant must make a
       contemporaneous objection at trial and raise that issue in a posttrial motion. People v. Denson,
       2014 IL 116231, ¶ 18. The failure to preserve an issue for review results in forfeiture of that
       issue on appeal. People v. Enoch, 122 Ill. 2d 176, 186 (1988). In this case, nothing in defense
       counsel’s comments can be interpreted as an objection to the court’s answer to the jury’s
       question. We thus find that the issue is forfeited. Furthermore, because defendant does not
       argue that the court committed plain error, we need not address the merits of this issue. See
       People v. Hillier, 237 Ill. 2d 539, 545-46 (2010) (“[W]hen a defendant fails to present an
       argument on how either of the two prongs of the plain-error doctrine is satisfied, he forfeits
       plain-error review.”).




           3
            Defense counsel’s full response was: “Yes, let’s—If that’s the way you’re going to say it, Your
       Honor, that’s—that’s.” Though the court cut defense counsel off midsentence, his initial affirmative
       response indicates, at the very least, that an objection was not forthcoming.

                                                    - 11 -
¶ 62                                        C. Closing Arguments
¶ 63       Defendant next argues that the State, in both its closing and rebuttal arguments, shifted the
       burden of proof to defendant.
¶ 64       In the State’s rebuttal argument, the prosecutor repeatedly stressed that defendant could
       have conducted his own forensic testing. This harangue was a direct response to defense
       counsel’s argument that the State had failed to conduct forensic testing on multiple potential
       pieces of evidence. Defendant implicitly concedes that if defense counsel’s closing and the
       State’s rebuttal are viewed in isolation, the State’s rebuttal commentary would not be
       considered burden-shifting under the invited response doctrine. See United States v. Young,
       470 U.S. 1, 12-13 (1985) (“[I]f the prosecutor’s remarks were ‘invited,’ and did no more than
       respond substantially in order to ‘right the scale,’ such comments would not warrant reversing
       a conviction.”). However, defendant asserts that the invited response doctrine is inapplicable
       where it was the State that made the initial improper argument. See 88 C.J.S. Trial § 295 (2019)
       (“[W]here the improper argument is not, in fact, a retaliatory argument but instead is the first
       improper argument made, reversal is warranted.”).
¶ 65       To that point, defendant argues that the State first shifted the burden of proof in its initial
       closing argument, when it argued that defendant should “provide some evidence” that the
       fingerprint evidence in the case was unreliable. Thus, he argues: “The burden shift had already
       been implanted in the jurors’ ears by the State” before defense counsel’s argument and the
       State’s rebuttal.
¶ 66       Defendant acknowledges that he objected at trial only to the State’s rebuttal argument. His
       present contention that the State’s initial closing argument shifted the burden of proof, then,
       has been forfeited. However, defendant does request that we review this issue for plain error.
¶ 67       The first step in any plain error analysis is to determine whether a clear or obvious error
       was committed. People v. Piatkowski, 225 Ill. 2d 551, 565 (2007). The State has the burden of
       proving every element of a criminal offense beyond a reasonable doubt and may not attempt
       to shift that burden to a defendant in closing argument. People v. Phillips, 127 Ill. 2d 499, 527
       (1989). Our supreme court
                “has never said or implied, however, that once a defendant does present certain
                evidence it is beyond the reach of appropriate comment by the prosecution. There is a
                great deal of difference between an allegation by the prosecution that defendant did not
                prove himself innocent and statements questioning the relevance or credibility of a
                defendant’s case.” Id.
¶ 68       In the present case, the State neither suggested nor implied that defendant was obligated to
       prove his own innocence. Through cross-examination, the defense attacked the reliability of
       Alderson and Doty’s fingerprint comparisons, in part by referencing a high-profile European
       case involving an incorrect fingerprint identification. The State observed that, in that case, the
       misidentification was brought to light by other experts conducting fingerprint analyses. In
       contrast, there was no witness in this case that contradicted Alderson and Doty’s findings.
       Absent such evidence, the State argued, the mere fact that a mistake was once made in
       fingerprint identification was not a particularly compelling reason to reject the State’s evidence
       in this case.
¶ 69       We find that the State’s commentary was a fair criticism of defendant’s position and did
       not serve to shift the burden of proof. To be sure, the State did suggest that defendant’s


                                                   - 12 -
       argument would be more availing if he “provide[d] some evidence” in support. It is improper,
       however, to take those three words out of context to propose that the State implied defendant
       must submit evidence to prove his own innocence. See People v. Wheeler, 226 Ill. 2d 92, 122
       (2007) (“[C]losing arguments must be viewed in their entirety, and the challenged remarks
       must be viewed in context.”). While the Phillips court opined that the State must be free to
       question a defendant’s evidence, it follows, a fortiori, that the State must also be allowed to
       cast doubt on a defendant’s theory of the case. See Phillips, 127 Ill. 2d at 527. That is precisely
       what the State did here.
¶ 70       Further, we note that even if we were to conclude that the State shifted the burden of proof,
       we would find that it did not amount to plain error because the evidence in this case was not
       closely balanced. 4 The victim in this case, Shaffer, positively identified defendant as her
       assailant, both at trial and shortly after the incident. Latent fingerprints were lifted from a wine
       glass in Shaffer’s home, which Shaffer testified her assailant had handled. Two expert
       witnesses testified that those latent fingerprints matched the fingerprints of defendant.
       Moreover, a watch and a jewelry box that had been taken in the robbery were later found at
       the home of defendant’s aunt, where defendant himself was also found. The SIM card from
       Shaffer’s cell phone, also stolen in the robbery, was found at the same address. The evidence
       against defendant was overwhelming.

¶ 71                                     D. Consecutive Sentencing
¶ 72        Finally, defendant argues that the court abused its discretion in ordering his sentence for
       robbery to run consecutively to his sentence for UPWF “without considering the statutory
       factors necessary for a permissive consecutive sentence.”
¶ 73        Section 5-8-4(c)(1) of the Unified Code of Corrections (Code) permits the court to impose
       consecutive sentences where
               “having regard to the nature and circumstances of the offense and the history and
               character of the defendant, it is the opinion of the court that consecutive sentences are
               required to protect the public from further criminal conduct by the defendant, the basis
               for which the court shall set forth in the record.” 730 ILCS 5/5-8-4(c)(1) (West 2014).
       “Although the court is not required to recite the specific language of section 5-8-4[(c)(1)] when
       imposing consecutive sentences, the record must show that consecutive sentences were
       motivated by the court’s belief that the public’s protection required them.” People v. Span, 337
Ill. App. 3d 239, 241 (2003).
¶ 74        Here, the court emphasized defendant’s “terrible” criminal record. It found that defendant
       was very likely to reoffend in the future. The court noted explicitly that it had “an obligation
       to protect the public.” Finally, the court opined: “[T]he sooner I put you out on the street, the
       sooner I’m going to put the people on the street at risk.” Moments later, the court announced
       that the two sentences in question would run consecutively. The court’s comments
       unequivocally demonstrate its belief—and the basis for that belief—that consecutive sentences
       were necessary to protect the public.
¶ 75        Defendant insists that the above statements by the court were made while the court was
       discussing the UPWF sentence and therefore were inapplicable to the robbery sentence. This

          4
           Defendant does not argue that such an error would constitute second prong or structural error.

                                                    - 13 -
       argument is unavailing. The Code requires a finding that consecutive sentences are necessary
       to protect the public “from further criminal conduct by the defendant.” 730 ILCS 5/5-8-4(c)(1)
       (West 2014). It does not require a finding that the public needs to be protected from one
       particular criminal offense or another. To find that the court was required to repeat all of its
       earlier comments in imposing the robbery sentence would be irrational. The court put its
       finding and the rationale for that finding on the record, and that was sufficient to satisfy the
       requirements of the Code. Span, 337 Ill. App. 3d at 241.
¶ 76       In closing, defendant argues that the court, even if it did make the required findings,
       nevertheless abused its discretion by concluding that consecutive sentences were necessary to
       protect the public. We disagree. Defendant’s record showed numerous and constant criminal
       convictions, including at least three felonies. As the court observed, certain of these offenses,
       such as aggravated battery, reckless discharge, and domestic battery, were crimes of violence.
       Given this record, we cannot say that the court’s determination that consecutive sentences were
       necessary to protect the public was arbitrary, fanciful, or unreasonable. People v. Buckner,
       2013 IL App (2d) 130083, ¶ 36.

¶ 77                                     III. CONCLUSION
¶ 78      The judgment of the circuit court of Rock Island County is affirmed.

¶ 79      Affirmed.




                                                  - 14 -